EXHIBIT 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:5/1/09 through 5/31/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Stephanie Buffington Date:June 30, 2009 Signature of Authorized Individual Stephanie Buffington Director of Financial Reporting, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. 1 TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET
